Ensco plc Fleet Status Report 15 April 2011 FORWARD LOOKING STATEMENTS DISCLOSURE Statements contained in this Fleet Status Report regarding the status of developments in the U.S. Gulf of Mexico, our estimated rig availability, contract duration, future rig rates and cost adjustments, customers or contract status (including executory contracts and letters of intent) are forward-looking statements made pursuant to the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include references to the status of our U.S. Gulf of Mexico contracts in general and potential force majeure in particular,future rig rates, cost adjustments, utilization, rig enhancement projections, shipyard construction or work completion, and other contract or letter of intent commitments, including new rig commitments, contract terms, the period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction and scheduled delivery dates for new rigs. Numerous factors could cause actual rig, customer and contract status to differ materially from those contemplated in the forward-looking statements, including: any regulatory, judicialor legislative activity that may impact our U.S. Gulf of Mexico operations or that may adversely affect our existing drilling contracts for ENSCO 8500 Series® rigs or our U.S. Gulf of Mexico jackup rigs, such as a determination of a force majeure event;the impact of theMacondo well incident, and the government and industry response thereto, upon future deepwater and other offshore drilling operations in general, and, in particular, any new actual or defacto moratorium or suspension of drilling operations or delays in processing drillingpermits; legislative or regulatory action impacting rig equipment, pollution liability or other matters relating to U.S. or global offshore drilling activities; industry conditions and competition, including changes in rig supply and demand or new technology; prices of oil and natural gas, and their impact upon future levels of drilling activity and expenditures;declines in drilling activity, which may cause us to idle or stack additional rigs; excess rig availability or increased supply resulting from delivery of newbuild drilling rigsor reactivation of stacked rigs or a slowdown in offshore drilling; concentration of our fleet in premium jackups; concentration of our deepwater rigs in the U.S. Gulf of Mexico, cyclical nature of the industry; worldwide expenditures for oil and natural gas drilling; operational risks, including unplanned downtime due to drilling moratoria or suspensions, regulatory, legislative or permitting requirements, rig or equipment failure, damage or repair in general and hazards created by severe storms and hurricanes in particular; changes in the dates our rigs will enter a shipyard, be delivered, return to service or enter service; risks inherent to shipyard rig construction, repair or enhancement, including risks associated with concentration of our ENSCO 8500 Series® and jackuprig construction contracts in a single shipyard in Singapore, unexpected delays in equipment delivery and engineering, equipmentor design issues following shipyard delivery; changes in the commencement dates of new contracts; renegotiation, nullification, cancellation or breach of contracts or letters of intent with customers or other parties, including failure to negotiate definitive contracts following announcements or receipt of letters of intent; risks associated with mediation, arbitration or litigation in general; risks associated with offshore rig operations or rig relocations; availability of transport vessels to relocate rigs; self-imposed or regulatory limitations on drilling locations during hurricane season; impact of current and future government laws and regulations and interpretations, modifications or repeal thereof, affecting the oil and gas industry in general and our equipment and operations in particular, including environmental liability, financial responsibility,insurance requirements or taxation; our ability to attract and retain skilled personnel; governmental action and political and economic uncertainties, including expropriation, nationalization, confiscation or deprivation of our assets; terrorism or military action impacting our operations, assets or financial performance. The factors identified above are believed to be important factors (but not necessarily all of the important factors) that could cause actual rig, customer and contract status to differ materially from those expressed in any forward-looking statement made by us. Other factors not discussed herein could also have material adverse effects on us such as other risks as described from time to time as Risk Factors and otherwise in the Company’s SEC filings. Copies of such SEC filings may be obtained at no charge by contacting our Investor Relations Department at 214-397-3045 or by referring to the Investor Relations section of our website at www.enscoplc.com. All forward-looking statements included in this Fleet Status Report are expressly qualified in their entirety by the foregoing cautionary statements. All information in this report is as of the date posted. The Company undertakes no duty to update any forward-looking statement, to conform the statement to actual results, reflect changes in the Company's expectations or otherwise update any forward-looking statement (or its associated cautionary language), whether as a result of new information or future events. Page 1 of 5 Ensco plc Fleet Status Report 15 April 2011 Important Note Regarding U.S. Gulf of Mexico: Certain Ensco rigsin the U.S. Gulf of Mexicohave been and may be further affected by the regulatory developments and other actions that have or may be imposed by the U.S. Department of theInterior including the regulations issued on 30 September 2010. The moratoriums/suspensions (which have been lifted), related Notices to Lessees (NTLs) and regulatory pronouncements, delays in processing drilling permitsand other actions are being challenged in litigation by Ensco and others. Ensco rig utilization and day rates have been negatively influenced due to regulatory requirements and delays in our customers’ ability to secure drilling and associatedpermits. Current or future NTLs or other directives, legislation orregulations may further impact our customers' ability to obtain permits and commence or continue deep- or shallow- water operations in the U.S. Gulf of Mexico. At present, we are unable to determine the full extent that these factors will impact our contracts, operations and/or financial results. Enscohas rejected all force majeure notices received since the Macondo well incident as invalid under the terms of the applicable drilling contracts.During mid-December2010,Ensco received a force majeure notice from Nexen regarding ENSCO 8501. Followingdelivery of the force majeure notice, Nexen has paid the low-$280,000 force majeure rate (75% of the mid-$370,000 applicable day rate) underrecent invoices.Ensco, in turn, notified Nexen that it isin default, which Nexen has denied.Ensco is reviewing available remedies to resolve the dispute. In the event of valid force majeure circumstances, the contracts for our ultra-deepwater semisubmersible rigs currently in the U.S. Gulf of Mexico generally provide that a reduced rate applies for a specified number of days (approximately ten weeks depending on the contract) after which our customers have a right to terminate subject to payment of a significant portion of the day rate for the remainder of the contract term. For our jackup rigs in the U.S. Gulf of Mexico, the contractual force majeure provisions generally provide for payment of full day rate for a specified number of days (up to 30 days) after which our customers have a right to terminate without further payment. We continue to work with our customers on mutually agreeable contingency plans for our rigs in the U.S. Gulf of Mexico and, in certaincases, we have negotiatedsublet agreements with new deepwater customers and/or reducedday rate. The fullimpact of the government’s actions andthe regulations discussed in this note and potential new regulatory, legislative or permitting requirements has not yet been determined, but could have a further material adverse effect upon our results of operations. Page 2 of 5 Ensco plc Fleet Status Report 15 April 2011 Monthly Changes Bolded rig names and underlined text signify changes in rig status from the previous month. Segment Region/Rig Design (1) Water Depth' (1) Customer/Status Day Rate $000's US Location Est. Avail/ Contract Change Comments Deepwater Southeast Asia ENSCO 7500 Dynamically Positioned Shipyard/mob/sea trials Singapore Oct. 11 Next to Petrobras in Brazilto May 14, low 320s. Mob and upgrade costs to beamortized over contract at approx. $20,000 per day.For details see 2 Feb. 11 press release U.S. Gulf of Mexico - See Page 2 "Important Note Regarding U.S. Gulf of Mexico" ENSCO 8500 Dynamically Positioned Eni/Anadarko Low 300s Gulf of Mexico Aug. 13 Lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over primary contract term, which equals approx. $31,000 per day.Plus cost adjustments and four 1-year same-rate options ENSCO 8501 Dynamically Positioned Nexen/Noble Energy Low 380s Gulf of Mexico Jun. 13 Currently allocated toNoble.For Nexen's allocation of rig time, see Important Note Regarding U.S. Gulf of Mexico.For Noble’s period of allocation:whenrig is not permitted, temporary rate of 75% ofoperating day rate (i.e. low 280s) applies.Every 2 days on temporary rate, adds one day to Noble's term.Mob and upgrade costs are reimbursed by Noble and Nexen at approx.$19,000 per day over primary contract term.Plus cost adjustments and unpriced options ENSCO 8502(2)
